Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group I (claims 1-16) in the reply filed on 2/5/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Currently claims 1-24 filed 4/13/20 are present in this application.
2.	Claims withdrawn:
Claims 17-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3.					Priority
Receipt is acknowledged of foreign priority papers (filed 6/20/17) and submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
4. 					Drawings
The drawings filed on 12/19/19 are acknowledged.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.		 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	

1. (Original) A fungal host cell having a modified: a. Gshl protein or homolog thereof, and/or b. activity level or expression level of Gshl protein or homolog thereof, and/or c. GSH1 gene or homolog thereof, and/or d. level of expression of GSH1 gene or homolog thereof.  
2. (Original) The fungal host cell of claim 1, wherein the modified level is a reduced level.  
3. (Currently Amended) The fungal host cell of claim 1, wherein the modified level is relative to the level of a reference fungal host cell, such as a fungal host cell in which the Gshl protein comprises or consists of SEQ ID NO: 2.  
4. (Currently Amended) The fungal host of claim 1 having a modified: a. Not4 protein or homolog thereof, and/or b. activity level or expression level of Not4 protein or homolog thereof, and/or c. NOT4 gene or homolog thereof, and/or d. level of expression of NOT4 gene or homolog thereof.  
5. (Original) The fungal host cell of claim 4 wherein the modified level is a reduced level.  
6. (Original) The fungal host cell of claim 5, wherein the modified level is relative to the level of a reference fungal host cell, such as a fungal host cell in which the Not4 protein comprises or consists of SEQ ID NO: 6.  
7. (Currently Amended) The fungal host cell according to claim 1 wherein the fungal host is a yeast or a filamentous fungus.  
8. (Currently Amended) The fungal host cell according to claim 1, comprising a nucleotide sequence encoding a desired protein such as heterologous protein, such as a serum protein, preferably an albumin or variant, fragment and/or fusion thereof.  
9. (Currently Amended) The fungal host cell according to claim 1 in which the Gshl protein or homolog thereof comprises a mutation at position corresponding to a position selected from 47, 48, 49, 50, 51, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 409, 451, 452, 453, 454 and 455 of SEQ ID NO: 2, preferably R125, D49, H409 or P453.  
10. (Original) The fungal host cell according to claim 9 in which the mutation at a position corresponding to position 125 of SEQ ID NO: 2 is a substitution to A, C, D, E, F, G, H, I, L, M, N, P, Q, S, T, V, W or Y, preferably to C, D, E or G, more preferably to G.  
11. (Currently Amended) The fungal host cell according to claim 1 in which the Gshl protein comprises or consists of SEQ ID NO: 4.  
12. (Currently Amended) The fungal host cell according to claim 1 in which the host cell lacks a GSH1 gene or homolog thereof or Gshl protein or homolog thereof.  
13. (Currently Amended) The fungal host cell according to claim 5 in which the Not4 protein or homolog thereof comprises a mutation at position corresponding to a position selected from 426, 427, 428, 429, 430, 431, 432, 433, 434, 435, 436, 437, 438, 439, 440, 441, 442, 443, 
14. (Original) The fungal host cell according to claim 13 in which the mutation at a position corresponding to position 429 of SEQ ID NO: 6 is a substitution to A, C, D, E, G, H, I, K, L, M, N, P, Q, R, S, T, V, W or Y, preferably to G, A, V, L or I, more preferably to I, L or V, most preferably to I.  
15. (Currently Amended) The fungal host cell according to claim 5 in which the Not4 protein comprises or consists of SEQ ID NO: 8.  
16. (Currently Amended) The fungal host cell according to claim 1 in which the fungal host is a Saccharomyces such as Saccharomyces cerevisiae.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of a fungal cell transformed for reduced expression a heterologous DNA encoding gamma-glutamylcysteine synthetase (Gsh1) of SEQ ID NO: 2, wherein the Gsh1 protein consists of a mutation at position corresponding to a position selected from 47, 48, 49, 50, 51, 120, 121, 122, 123, 124, 125, 126, 127, 128, 129, 130, 409, 451, 452, 453, 454 and 455 of SEQ ID NO: 2. 

a. Gsh1 protein or homolog thereof, and/or 
b. activity level or expression level of Gsh1 protein or homolog thereof, and/or 
c. GSH1 gene or homolog thereof, and/or 
d. level of expression of GSH1 gene or homolog thereof; or any heterologous DNA encoding gamma-glutamylcysteine synthetase (Gsh1) of SEQ ID NO: 2, wherein the Gsh1 protein comprises a mutation at specific positions of SEQ ID NO: 2, 4, 6 or 8, which includes mutations at any position of the sequences, with no limit to the extent of proposed modifications. 
The few species or host cell construct disclosed from a fungal cell is not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The claims are described by functional limitations only (see for example claims 1, 2, 4, 5, 7, 8, 11, 12 & 16) and are devoid of a reference structure for the claimed host cell comprising nucleic acid encoding Gsh1/Not4 protein. Claims having SEQ ID NO: 2, 4, 6 or 8 and specifc mutations do not rectify the description requirement because of language “comprising” as noted above or use of word “homologues”. No homologues are described. No description is accorded to how the activity level or expression level is modified. The claimed invention encompasses a genus of host cell constructs not adequately described.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.

7.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 recite ‘A fungal host cell having a modified: a. Gshl protein or homolog thereof, and/or b. activity level or expression level of Gshl protein or homolog thereof, and/or c. GSH1 gene or homolog thereof, and/or d. level of expression of GSH1 gene or homolog thereof’. 
Claim 4 recite ‘The fungal host of claim 1 having a modified: a. Not4 protein or homolog thereof, and/or b. activity level or expression level of Not4 protein or homolog thereof, and/or c. NOT4 gene or homolog thereof, and/or d. level of expression of NOT4 gene or homolog thereof’.  
The claims are unclear as no modification is proposed. Specific modification to alter the protein, activity or expression level will overcome this rejection.
Claims 2, 3 & 5-16 are included in the rejection for failing to correct the defect present in the base claim(s).
s 3, 6, 8-10, 14 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The use of the expressions “preferably” (claims 8-10 & 14), “optionally” (claim 17, will be an issue in case of a rejoinder), and “such as” (claims 3, 6, 8 & 16), attempts to give both broad and narrow meaning to the scope of the above claims. These claims are unclear.
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 , 12 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUTIERREZ-ESCOBEDO GUADALUPE ET AL . (2013) or GRANT ET AL. (1997) or KISTLER M ET AL. (1990). All cited in the IDS filed 4/13/20.
GUTIERREZ-ESCOBEDO GUADALUPE ET AL: "Role of glutathione in the oxidative stress response in the fungal pathogen Candida glabrata”, CURRENT GENETICS ; EUKARYOTES WITH EMPHASIS ON YEASTS, FUNGI, PROTISTS, CELL ORGANELLES, SPRINGER, BERLIN, DE, vol. 59, no. 3, 31 July 2013 (2013-07-31), pages 91-106, XP009501704, ISSN: 1432-0983, DOI: 10.1007/S00294-013-0390-1
GRANT ET AL: "Glutathione synthetase is dispensable for growth under both normal and oxidative stress conditions in the yeast saccharomyces cerevisiae due to an accumulation of 
KISTLER M ET AL: "GENETIC AND BIOCHEMICAL ANALYSIS OF GLUTATHIONE-DEFICIENT MUTANTS OF SACCHAROMYCES CEREVISIAE", MUTAGENE, IRL PRESS, OXFORD, GB, vol. 5, no. 1, 1 January 1990 (1990-01-01), pages 39-44, XP008046379, ISSN: 0267-8357
GUTIERREZ-ESCOBEDO GUADALUPE ET AL . (2013) or GRANT ET AL. (1997) or KISTLER M ET AL. (1990) teaches fungal strains having a modified activity level of a GSH1 protein or homolog and thereof anticipates claims 1, 2, 12 & 16.
10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940